DETAILED ACTION
The amendment filed on January 21, 2021 is acknowledged.  Claims 1-9 and 18-23 will be considered below.  

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 18-20, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Jüdiges et al. (EPO Patent EP 2664714 A1).  [Claim 18] Jüdiges et al. discloses a method of forming a wind turbine foundation, comprising: providing an anchor cage (30) in an excavation pit formed in a ground surface, the anchor cage including an upper flange (38), a lower flange (31), and a plurality of anchor bolts (32) extending between the upper and lower flanges; directing a first cementitious material (18) into the excavation pit so that the anchor cage becomes at least partially embedded within the first cementitious material; allowing the first cementitious material to cure to form a rigid body (18); wherein the upper flange is partially embedded in the rigid body (via the ring template); selectively engaging a connecting element (35) with the upper flange and positioning an actuating element (nuts of 35) (Figure 11) in operative relation with the connecting element, the connecting element and the actuating element positioned in non-contact relation with the anchor bolts (Figure 11); actuating the actuating element relative to the connecting element and thereby raising the upper flange from the rigid body (Figures 11-12) into a leveled position and creating a trough (43) in the rigid body; directing a second .
Jüdiges et al. discloses the claimed invention as discussed above, but does not disclose raising the upper flange into a leveled position which includes raising the upper flange to contact the leveling device.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to raise the upper flange of Jüdiges et al. to contact the leveling device since the step of leveling includes adjusting 35 to raise and lower the upper flange.  Therefore, the upper flange would be capable of coming into contact with 37 of the leveling device depending upon how the height of 35 was adjusted either up or down.  Nothing would prevent the upper flange from contacting 37 since the invention of Jüdiges et al. allows for adjustment of both the upper and lower flanges.  
 [Claim 19] Jüdiges et al. further discloses selectively positioning a plurality of nuts (nuts at top of 36 on the anchor bolts) along threaded ends of respective anchor bolts such that the nuts collectively define a level plane, wherein raising the upper flange into a leveled position includes positioning the upper flange parallel to the level plane while the nuts remain stationary relative to the anchor bolts.
[Claim 20] Actuating the actuating element relative to the connecting element includes rotating the actuating element.  
[Claim 22] Jüdiges et al. further discloses a method of erecting a wind turbine including a tower having a lower portion (45), comprising: forming a wind turbine foundation according to claim 18; and coupling the lower portion of the wind turbine to the anchor bolts.
[Claim 23] Wherein coupling the lower portion of the wind turbine to the anchor bolts includes supporting the wind turbine on the upper flange and supporting the upper flange on the support layer (Figure 13).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Jüdiges et al. as discussed above in view of Tooman (US Patent Publication 2009/0044482 A1).  Jüdiges et al. discloses the claimed invention as discussed above, but does not disclose a plurality of bores in the upper flange for directing the second cementitious material into the trough beneath the raised upper flange.  Tooman discloses a ring (62) with a plurality of bores (70) into which grout can be poured to form a grout layer below the ring (Figure 15).  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to incorporate bores into the upper flange of Jüdiges et al. as suggested and taught by Tooman.  The bores provide a means of easily poring grout below the surface of the upper flange in order to provide a rigid support surface for the upper flange.  The holes would ensure that grout reaches all spaces below the flange.  

Allowable Subject Matter
Claims 1-9 are allowed.  The recitation of a method of forming a wind turbine foundation having the claimed features, including raising the upper flange from the rigid body such that it creates a trough in the rigid body that is substantially coextensive in dimension with the upper flange, is not adequately taught or suggested in the prior art of record.

Response to Arguments
Applicant's arguments filed January 21, 2021 have been fully considered but they are not persuasive.  Applicant argues that Jüdiges et al. does not inherently disclose the upper flange coming into contact with the leveling device and that Examiner has not provided a rationale or evidence to show inherency.  Examiner respectfully disagrees.  Since the step of leveling includes adjusting 35 to raise and lower the upper flange, the upper flange would inherently be capable of coming into contact with 37 of the leveling device depending upon how the height of 35 was adjusted either up or down.  Nothing would prevent the upper flange from contacting 37 since the invention of Jüdiges et al. allows for adjustment of both the upper and lower flanges.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARISSA AHMAD whose telephone number is (571)270-5220.  The examiner can normally be reached on Monday and Wednesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 




/C.A/Examiner, Art Unit 3635                                                                                                                                                                                                        /BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635